           Case 3:20-cr-00465-JO       Document 22      Filed 03/11/21       Page 1 of 1



SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
AMY E. POTTER
Assistant United States Attorney
Amy.Potter@usdoj.gov
405 E. 8th Avenue, Suite 2400
Eugene, OR 97401
Telephone: (541) 465-6771
Attorneys for United States of America



                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


 UNITED STATES OF AMERICA                        Case No. 3:20-cr-00465-JO

               v.
                                                 UNITED STATES’ NOTICE OF
 KEVIN PHOMMA,                                   ASSOCIATION OF COUNSEL

               Defendant.


       Please be advised that Assistant United States Attorney Amy E. Potter is appearing as

counsel for the government in the above-captioned case. Notices should be sent to Amy Potter at

Amy.Potter@usdoj.gov.

       Dated: March 11, 2021.

                                                   Respectfully submitted,

                                                   SCOTT ERIK ASPHAUG
                                                   Acting United States Attorney

                                                   s/ Amy E. Potter
                                                   AMY E. POTTER
                                                   Assistant United States Attorney
                                                   (541) 465-6771



NOTICE OF ASSOCIATION OF COUNSEL
